Opinion filed December 19, 2014




                                        In The


        Eleventh Court of Appeals
                                     ___________

                              No. 11-14-00337-CR
                                     ___________

            CHRISTOPHER LYNN CANTRELL, Appellant
                                          V.
                    THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                                  Brown County, Texas
                         Trial Court Cause No. CR22691



                     MEMORANDUM OPINION
      Christopher Lynn Cantrell, Appellant, filed an untimely notice of appeal
from his conviction for the offense of aggravated sexual assault of an elderly
person. We dismiss the appeal.
      The documents on file in this case indicate that Appellant’s sentence was
imposed on September 26, 2014, and that his notice of appeal was filed in the
district clerk’s office on November 10, 2014. When the appeal was filed in this
court, we notified Appellant by letter that the notice of appeal appeared to be
untimely. We requested that Appellant respond and show grounds to continue this
appeal. 1 We also informed him that the appeal may be dismissed for want of
jurisdiction.
        Pursuant to TEX. R. APP. P. 26.2, Appellant’s notice of appeal was due to be
filed within thirty days after the date that his sentence was imposed in open court,
not thirty days after the date that the trial court signed the judgment of conviction.
See Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993). A notice of appeal
must be in writing and filed with the clerk of the trial court.                                TEX. R.
APP. P. 25.2(c)(1). Appellant’s notice of appeal was filed with the clerk of the trial
court forty-five days after his sentence was imposed and was, therefore, untimely.
Furthermore, Appellant did not file a timely motion for extension. See TEX. R.
APP. P. 26.3(b). Absent a timely filed notice of appeal or the granting of a timely
motion for extension of time, we do not have jurisdiction to entertain the appeal.
Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519 (Tex. Crim. App. 1996); Rodarte, 860 S.W.2d at 110. Because we
have no jurisdiction, we must dismiss the appeal.
        This appeal is dismissed for want of jurisdiction.


                                                                 PER CURIAM


December 19, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

        1
        Appellant has since sent this court a courtesy copy of an application for writ of habeas corpus in
which he is seeking permission to file an out-of-time appeal.

                                                    2